Name: 91/47/EEC: Commission Decision of 22 January 1991 approving the Italian programme of agricultural income aid for olive oil farmers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  farming systems;  Europe
 Date Published: 1991-01-31

 Avis juridique important|31991D004791/47/EEC: Commission Decision of 22 January 1991 approving the Italian programme of agricultural income aid for olive oil farmers (Only the Italian text is authentic) Official Journal L 026 , 31/01/1991 P. 0034 - 0034COMMISSION DECISION of 22 January 1991 approving the Italian programme of agricultural income aid for olive oil farmers (Only the Italian text is authentic) (91/47/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 etablishing a system of transitional aids to agricultural income (1) and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1279/90 (3), and in particular Article 10 (3) thereof; Whereas on 18 July 1990, Italy notified the Commission of its intention to introduce a Programme of Agricultural income Aid for olive oil farmers; whereas additional information concerning this programme was received by the Commission from the Italian authorities on 20 November 1990; Following the consultation of the Management Committee for Agricultural income Aids on 28 November 1990 on the measures provided for in this Decision; Following the consultation of the EAGGF Committee on 19 December 1990 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for olive oil farmers notified to the Commission by the Italian authorities on 18 July 1990 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (in ECU million) 1991 29,5 1992 25,1 1993 20,7 1994 16,3 Article 3 This Decision is addressed to Italy Done at Brussels, 22 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 126, 16. 5. 1990, p. 20.